Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos.333-158214, 333-57028, 333-30085, 333-131658, and 333-131341) of Ecology and Environment, Inc. of our report dated October 28, 2009, relating to the consolidated financial statements and financial statement schedule listed at Item15(a)(2), which appears in this Form 10-K. /s/ Schneider Downs & Co., Inc. Pittsburgh, Pennsylvania October
